DETAILED ACTION
This is the first office action regarding application number 17/459377, filed on 08/27/2021, which is a DIV of 16/087145, filed on 09/21/2018, which claims benefit of JP2016-067198, filed on 03/30/2016. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in  Japan on 03/30/2016. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites "an discharge opening" where the article "an" should be replaced by "a".  Appropriate correction is required.
Claims 13, and 14 are objected to because of the following informalities: claims 13 and 14 recite “second gap”. However, no first gap is cited in claims 1-12. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rood et al., US 3095951 (hereafter Rood) and further in view of Kagitani, JP 2012254481 (hereafter Kagitani).
Regarding claim 9, 
“A welding method for forming a joint structure having a first metallic material and a second metallic material weldable to the first metallic material that sandwich a different type of material that is difficult to weld to the first metallic material and the second metallic material, the first metallic material and the second metallic material being welded together, and the different type of material and the first and second metallic material being fixed together, the welding method comprising:” (The limitation “difficult to weld” is interpreted as welding aluminum to steel according to paragraph [18-19] of the original disclosure “The similar types of metallic materials are defined as metallic materials weldable to each other. They can not only be identical materials, but also be materials weldable to each other, such as ferrous metals and nonferrous metals. To be more specific, materials 1 and 3 can be a combination of ferrous metals, such as two types of mild steel; mild steel and stainless steel; two types of stainless steel; mild steel and high-tensile steel; high-tensile steel and stainless steel; and two types of high-tensile steel. Materials 1 and 3 can also be a combination of nonferrous metals, such as two types of aluminum; aluminum and an aluminum alloy; and two types of aluminum alloys. 
 Second material 2 is defined as a material different from and difficult to be welded to first material 1 and third material 3, which are of similar types. For example, when first material 1 and third material 3 are ferrous metals, second material 2 is nonferrous metal, such as copper or aluminum. As another example, when first material 1 and third material 3 are metals, second material 2 is resin, such as carbon fiber reinforced plastic (CFRP) or polyethylene terephthalate (PET).” 
Rood teaches a welding method to join dissimilar materials. Fig. 4 teaches a welded structure where a steel plate 13 is joined to a dissimilar aluminum plate 11. A steel washer 1 having a neck is welded to the steel plate 13. Thus aluminum is fixed between washer and steel plate. Rood further teaches in column 1, lines 30-31 that aluminum and steel are dissimilar materials. Here steel plate and washer are first and second metallic materials, aluminum is different type of material.)
“the different type of material has a first penetrating part, applying arc to a part of the first metallic material or a part of the second metallic material at a position corresponding to a position of the first penetrating part of the different type of material in a thickness direction to weld together the first metallic material and the second metallic material and fix together the different type of material and the first and second metallic materials, wherein the first metallic material and the second metallic material are arranged so as to sandwich the different type of material, and” (Rood teaches in Fig. 4 and  claim 1 “(1) providing an aperture in a first member made from one of said materials, (1') said first member defining a peripheral edge around said aperture, (2) placing a second member made from an easily weldable material in contact with said first member adjacent said aperture on the side opposite said  peripheral edge, (2') said first and easily weldable materials being incompatible from the welding standpoint, (3) placing a washer made from a material compatible from the welding standpoint with said easily weldable material around the aperture in said first member on the side opposite said second member, (4 ) shielding said peripheral edge by extending an integral portion of said washer into said aperture beyond said peripheral edge, (5) providing a hole in said integral portion of said washer, (5') said hole extending completely through said washer, (6) inserting a compatible non-integral consumable electrode through said aperture and hole into contact with said second member, (7) discharging a welding arc from said electrode, (8) feeding said electrode through said hole while discharging said arc until (8') said integral portion is substantially consumed, and (8") said electrode and washer are fused into a plug weld filling said aperture and united to 70 said second member”. Here first member is the different type of material, aperture is the first penetrating part, washer is the first metal, steel is the second metal plate. Fig. 3 and 4 teach that aluminum is sandwiched between washer and steel plate.)

    PNG
    media_image1.png
    346
    498
    media_image1.png
    Greyscale

Fig. 4 of Rood teaches weld 15 sandwiching aluminum 11 between two steel plates
“at least one of the first metallic material and the second metallic material sandwiching the different type of material has an discharge opening penetrating in the thickness direction, the discharge opening being located at a position outside of the first penetrating part.” (Rood does not explicitly teach discharge opening. 
Kagitani teaches “a laser welding method by which the welding quality of a welded joined body is secured by preventing generation of porosity” in abstract. Thus Kagitani is solving the same problem of designing discharge opening in welded metals.
Page 4, paragraph 2 in Kagitani teaches “in order to prevent the generation of porosity due to the vaporized gas of the galvanized layer on the surface of the plate material, the gas discharge hole 55 that communicates outward from the mating surface of the plate materials 51 and 52 is formed in the plate material 51. Then, the laser beam 60 is irradiated in the vicinity of the gas discharge hole 55.” 
               Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add discharge opening outside the first penetrating part as taught in Kagitani to the welding method of Rood. One of ordinary skill in the art would have been motivated to do so “in order to prevent the generation of porosity due to the vaporized gas of the galvanized layer on the surface of the plate material” as taught in page 4, paragraph 2 of Kagitani. )

    PNG
    media_image2.png
    385
    453
    media_image2.png
    Greyscale

Fig. 1 of Rood teaches 1st metal plate with projection and a penetration in the projection
Regarding claim 10,
“The welding method according to claim 9, wherein the first metallic material has a second penetrating part, the first metal material having the second penetrating part is located on the different type of material so that the position of the first penetrating part corresponds to a position of the second penetrating part in the thickness direction.” (Annotated Fig. 1 and 2 of Rood.)

    PNG
    media_image3.png
    402
    589
    media_image3.png
    Greyscale

Fig. 2 of Rood teaches position of holes and plates in the joint structure
Regarding claim 11,
“The welding method according to claim 10, wherein the second penetrating part is smaller in diameter or width than the first penetrating part.”(Fig. 2 of Rood.)
Regarding claim 12,
“The welding method according to claim 9, wherein the arc is applied by using one of following types of welding: arc welding with a consumable electrode; tungsten-inert-gas welding with a non-consumable electrode; and plasma welding with a non-consumable electrode.” (Rood teaches in column 3, lines 5-25 “an arc welding tool 20, such as a Linde Sigma Arc Spot Welder, has the nozzle thereof placed over the washer 1 and around the aperture 12. A wire 21 of consumable electrode material compatible from ,a welding standpoint with the washer 1 and second joint member 13 is passed through the hole 4 in the washer and aperture 12 into contact with the second joint member 13…... Next, current is applied to the apparatus in the conventional manner, and an arc is formed for melting the electrode 21, washer 1, and a portion of the second joint member 13. The materials fuse together and form a plug weld, as shown in FIGURE 4.”)
Regarding claim 13,
“The welding method according to claim 9, wherein after the sandwiching of the different type of material with the first metallic material and the second metallic material, a second gap is present between the first metallic material and the second metallic material that physically separates the first metallic material from the second metallic material in the thickness direction, the second gap being located at a position corresponding to the position of the first penetrating part of the different type of material and having a size of a predetermined percentage of a thickness of the part of the first metallic material or the part of the second metallic material to which the arc is applied.” (Fig. 2 teaches a gap between metallic materials. Annotated Fig. 2 teaches a size of the gap calculated according to column 3, lines 35-45.)

    PNG
    media_image4.png
    376
    832
    media_image4.png
    Greyscale

Annotated Fig. 2 teaches a gap of 37.5% between 1st and 2nd metals from column 3, lines 35-45
Regarding claim 14,
“The welding method according to claim 9, wherein the applying of the arc occurs while the second gap is present between the first metallic material and the second metallic material.” (Fig. 3 of Rood)

    PNG
    media_image5.png
    320
    523
    media_image5.png
    Greyscale

Annotated Fig. 3 of Rood teaches a gap between metals during welding
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 16/479963 (hereafter ‘963). Although the claims at issue are not identical, they are not patentably distinct from each other as described in Table 1.
Table 1	
17/459377 (instant claim 1, 08/27/2021)
16/479963 (pending claim, 08/24/2022)
A welding method for forming a joint structure having a first metallic material and a second metallic material weldable to the first metallic material 
(claim 1) A junction structure comprising: a first material that is a metallic material, and a third material that is a metallic material and is weldable to the first material, ….

that sandwich a different type of material that is difficult to weld to the first metallic material and the second metallic material,
a second material which is a nonferrous metallic material or a nonmetallic material, the second material being sandwiched and fixed between the first material and the third material by lap joining,
the first metallic material and the second metallic material being welded together, and
(claim 1) at least one of the first material or the third material having: a weld zone where the first material and the third material are melted and joined together; and
the different type of material and the first and second metallic material being fixed together, the welding method comprising:
(claim 1) a second material which is a nonferrous metallic material or a nonmetallic material, the second material being sandwiched and fixed between the first material and the third material by lap joining, wherein:
the at least one of the first material or the third material has a projection;
the projection is located in the through part; and
the different type of material has a first penetrating part,
the second material has a through part;

applying arc to a part of the first metallic material or a part of the second metallic material at a position corresponding to a position of the first penetrating part of the different type of material in a thickness direction to weld together the first metallic material and the second metallic material and fix together the different type of material and the first and second metallic materials, wherein the first metallic material and the second metallic material are arranged so as to sandwich the different type of material, and
(claim 7) the heat source is an arc, and the first material and the third material are melted and joined together by the arc being applied along the thickness of the at least one of the first material or the third material such that the second material is sandwiched between the first material and the third material, whereby the first material, the third material, and the second material are fixed together.
at least one of the first metallic material and the second metallic material sandwiching the different type of material has an discharge opening penetrating in the thickness direction, 
(claim 1) at least one exhaust groove or at least one exhaust hole around the weld zone, the at least one exhaust groove or the at least one exhaust hole penetrating a thickness of the at least one of the first material or the third material; and
the discharge opening being located at a position outside of the first penetrating part.
(claim 2) the weld zone has a circular or oval ring-shaped pattern,…the at least one exhaust groove or the at least one exhaust hole is located outside the circular or oval ring-shaped pattern.

‘963 does not explicitly teach applying arc in penetrating part of the different material. However, ‘963 teaches in claim 1 “the second material has a through part; the at least one of the first material or the third material has a projection; the projection is located in the through part;”. ‘963 further teaches in claim 4 “wherein the at least one of the first material or the third material is melted by energy applied to the projection from a heat source along the thickness of the at least one of the first material or the third material, such that the first material, the third material and the second material are fixed and joined together.”  Since the welding energy is applied to the projection, and the projection is located in the through part; it is implied that energy is applied to the through part of second material. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of copending Application No. 16/087145 (hereafter ‘145). Although the claims at issue are not identical, they are not patentably distinct from each other as described in Table 2.
Table 2	
17/459377 (instant claim 1, 08/27/2021)
16/087145 (pending claim, 07/27/2022)
A welding method for forming a joint structure having a first metallic material and a second metallic material weldable to the first metallic material 
(claim 1) A joint structure comprising:
a first metallic material having a first projection; a second metallic material similar in type to the first metallic material and weldable to the first metallic material; and
that sandwich a different type of material that is difficult to weld to the first metallic material and the second metallic material,
(claim 1) a different type of material different in type from the first metallic material and the second metallic material,… the different type of material being difficult to weld to the first metallic material and the second metallic material,… the different type of material….being sandwiched between the first metallic material and the second metallic material,
the first metallic material and the second metallic material being welded together, and the different type of material and the first and second metallic material being fixed together, the welding method comprising:
(claim 1) the first metallic material and the second metallic material are melted and joined together inside the first penetrating part by arc welding to compress and fix the different type of material, so that the different type of material, the first metallic material, and
the second metallic material are fixed together, and
the different type of material has a first penetrating part,
(claim 1) the different type of material having a first penetrating part
applying arc to a part of the first metallic material or a part of the second metallic material at a position corresponding to a position of the first penetrating part of the different type of material in a thickness direction to weld together the first metallic material and the second metallic material and fix together the different type of material and the first and second metallic materials, wherein the first metallic material and the second metallic material are arranged so as to sandwich the different type of material, and
(claim 1) the first metallic material and the second metallic material are melted and joined together inside the first penetrating part by arc welding to compress and fix the different type of material, so that the different type of material, the first metallic material, and
the second metallic material are fixed together, ….. the different type of material….being sandwiched between the first metallic material and the second metallic material,
at least one of the first metallic material and the second metallic material sandwiching the different type of material has an discharge opening penetrating in the thickness direction, 
(claim 7) wherein at least one of the first metallic material and the second metallic material sandwiching the different type of material in between has a discharge opening penetrating in the thickness direction,
the discharge opening being located at a position outside of the first penetrating part.
(claim 7) the discharge opening being located at a position corresponding to an outside of the first penetrating part of the different type of material.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/
Examiner, Art Unit 3761                                                                                                                                                                                             
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761